           Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 1 of 11 PageID# 1


Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination



                                      United States District Court
                                                                      for the                                            MAY 2 4 2'i 0 i         y
                                                     Eastern        District of Virginia
                                                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                                                        RICHMOND. VA
                                                               Richmond Division


                                                                                Case No.

                                                                                              (to befilled in by the Clerk's Office)
Christine L. Anderson
                            Plamtijf(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                Jury Trial: (check one)          es □no
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                -V-




Aetna Resources, LLC,
CVS Health Incorporated, William Seabolt
                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION



I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                              Name                                  Christne L. Anderson

                               Street Address                       8007 Hampton Station Court
                               City and County                      Chesterfield/Chesterfield County
                               State and Zip Code                   Virginia 23832
                               Telephone Number                     954-829-7389
                               E-mail Address                       myanne33338@gmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                       Page I of 6
           Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 2 of 11 PageID# 2


Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1

                              Name                             Aetna Resources, LLC
                              Job or Title (ifknown)
                              Street Address                   9881 Mayland Drive
                              City and County                  City of Richmond, Henrico County
                              State and Zip Code               Virginia 23233
                              Telephone Number                 804-968-7236/ 800-872-3862
                               E-mail Address (ifknown)


                    Defendant No. 2

                              Name                             CVS Health Incorporated
                              Job or Title (ifknown)
                              Street Address                   9881 Mayland Drive
                              City and County                  City of Richmond, Henrico County
                              State and Zip Code               Virginia 23233
                              Telephone Number                 804-968-7236/ 800-872-3862
                              E-mail Address (ifknown)


                    Defendant No. 3

                              Name                             William Seabolt
                              Job or Title (ifknown)           Chief Medicare Officer

                              Street Address                   9881 Mayland Dr.
                              City and County                  City of Richmond, Henrico County
                              State and Zip Code               Virginia 23233
                              Telephone Number                 804-527-7484 / 440-864-9389

                               E-mail Address (ifknown)        SeaboltW@aetna.com


                    Defendant No.4                             Seejtatement
                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)



                                                                                                  Page 2 of 6
           Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 3 of 11 PageID# 3


Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                              Name                              Aetna Resources LLC
                              Street Address                    9881 Mayland Dr.
                              City and County                   Richmond Henrico

                              State and Zip Code                Virginia 23832
                              Telephone Number                  804-968-7236/ 800-872-3862


11.       Basis for Jurisdiction


          This action is brought for discrimination in employment pursuant to (check all that apply):


               [3               Title Vll ofthe Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17(race,
                                color, gender, religion, national origin).

                                (Note: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                                Notice ofRight to Sue letterfrom the Equal Employment Opportunity Commission.)

                 I I             Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.
                                (Note: In order to bring suit infederal district court under the Age Discrimination in
                                Employment Act, you mustfirstfile a charge with the Equal Employment Opportunity
                                Commission.)


                 I I             Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                (Note: In order to bring suit infederal district court under the Americans with Disabilities
                                Act, you mustfirst obtain a Notice ofRight to Sue letterfrom the Equal Employment
                                Opportunity Commission.)

                                 Other federal law (specify thefederal law):
                              The Family and Medical Leave Act of 1993, as codified, 29 U.S. Code § 2601. Procedure for
                              Prevention of Unlawful Employment Practices, as codified. 42 C.F.R. § 1601.12b.
                 XI              Relevant state law (specify, ifknown):
                              EEGG employment laws prohibiting discrimination, retaliation, wrongful termination
                              Code of Virginia at §2.2-1201(9), Evaluation of Employment Opportunities: Unemployment
                 □            I nsarance I nteg rity Act
                                 Relevant city or county law (specify, if known):



         Type text here




                                                                                                                         Page 3 of 6
             Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 4 of 11 PageID# 4


Pro Se 7(Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which 1 complain in this action includes (check all that apply)'.


                           □             Failure to hire me.
                           □             Termination of my employment.
                           1^            Failure to promote me.
                           □             Failure to accommodate my disability.
                           I I           Unequal terms and conditions of my employment.
                                         Retaliation.

                                         Other acts (specify):   Mental stress, anxiety, depression, fear, & threats.
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                        federal employment discrimination statutes.)


        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    See statement of Facts

        C.          1 believe that defendant(s) (check one):

                           □             is/are still committing these acts against me.
                                         is/are not still committing these acts against me.


        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                           I I           race
                           I I           color
                           0             gender/sex             See statement of Facts
                           □             religion
                           EH            national origin
                           EH            age (year of birth)                 (only when asserting a claim ofage discrimination.)
                           EH            disability or perceived disability (specify disability)

                    The facts of my case are as follows. Attach additional pages if needed. See Statement of Facts




                                                                                                                          Page 4 of 6
   Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 5 of 11 PageID# 5




statement of Facts



Charge of Employment Discrimination Particulars

1. Christine Anderson,of Chesterfield, Virginia, submit the following Charge of Discrimination against Aetna,
Inc., a CVS Health Company, pursuant to 42 C.F.R. § 1601.12(b), and state as follows:
1. 1 began my employment with Aetna, Inc., a CVS Health Company ("Aetna"), on April 11, 2016 as a Sales
Manager. I came to Aetna with over 30 years of experience in sales, having most recently been a Regional
Sales Director for UnitedHealth Group. I am 58 years old.

2. Throughout my employment with Aetna, I was an exemplary employee, receiving all positive performance
evaluations and numerous awards, including bonuses, and special recognition through the STIR program.

3. William Seabolt(Caucasian male). General Manager, was my supervisor and the lead of the sales team. In
or around June of 2019, Jonathan Lowe (Caucasian male). Director of Sales, became my direct supervisor.

4. At the time of my hire in 2016, Mr. Seabolt recognized that I was overqualified for the Sales Manager
position, having held several higher management level positions previously. I accepted a lower-level position
at Aetna because I was previously employed by Aetna and respected the company. As a result of my
qualifications, Mr. Seabolt and I had a discussion regarding my interest in advancement opportunities, with
Mr. Seabolt assuring me that there would be room for advancement on the sales team.

5. Beginning shortly after my employment, and continuing until my termination, 1 both witnessed and
personally experienced a culture created by Mr. Seabolt(and continued by Mr. Lowe)of discrimination
against women and minorities. I made several reports to the Aetna's Ethics Hotline to report these actions. It
was soon afterwards Mr. Seabolt, began to ignore my requests to discussion promotion opportunities. I
discovered HR reported my concerns to Michael Bucci, Mr. Seabolt's supervisor. Mr. Seabolt later stated that
Mr. Bucci had his back ifanyone thought to report anything further.

6. Caucasian male colleagues were routinely given advancement opportunities and promotions, as described
below, while I was made to feel like I had no right to seek professional advancement within Aetna. With each
passing promotion and advancement opportunity, I was made to feel through conduct and comments that I
should be "thankful" I was not selected because the position involved so much travel or was "very difficult."
The message sent to me was that I was not capable of performing these roles. Mr. Seabolt told me I was
selfish when I gave salary expectation for a position, which were inline with role.

7. Additionally, when male colleagues disagreed or questioned Mr. Seabolt, their concerns were heard by him
without repercussion or comment. When I or other female employees on the sales team voiced any sort of
constructive feedback or asked questions, Mr. Seabolt commented that I was "coming on too strong," and that
I was "disruptive." Following these comments, male colleagues told me that they disagreed with Mr.
Seabolt's characterization. Mr. Seabolt made similar comments towards other female employees.

8.1 was told that I should "watch my back." Mr. Seabolt also remarked that he "didn't want to hear from me."
Mr. Seabolt consistently disregarded contributions offemale employees, including myself, but valued
contributions of male employees.

9. As a result of Mr. Seabolt's conduct, several team members, in addition to myself, complained about
discrimination by Mr. Seabolt. One employee went out on medical leave. Several female employees and a
male employee of color left employment as a result of Mr. Seabolt's conduct. To my knowledge, nothing was
done in response to these complaints to HR.
   Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 6 of 11 PageID# 6




10. In February of 2019, when sales numbers began declining, Mr. Seabolt commented to the sales team,"just
so you know my boss has my back, and someone will get their head chopped off."

11. On March 29, 2019,1 interviewed for the first time for the role of Director of Sales at Aetna. I had four(4)
interviews for the position in total. It was a role that needed to be filled immediately, but Mr. Seabolt
informed Mr. P. Randy Philip Jr. January,that he would be let go in. It was to be kept a secret until March 1.
Mr. Lowe was not hired until I believe July. He was let go the following year because he was not able to
achieve the objectives.

12. On May 3, 2019,1 again contacted the Ethics Hotline, about sex discrimination and race discrimination. I
relayed my concerns about Mr. Seabolt's discriminatory behavior and comments as described above, as well
as the high turnover on the sales team and low morale. Despite being told Mr. Seabolt would not be informed
of my complaint, 1 have reason to believe that Mr. Seabolt was aware that I complained. Shortly after my
complaint, I informed Michael Bucci, President, that I complained about Mr. Seabolt. After I told Mr. Bucci, I
noticed a stronger hostile treatment towards me by Mr. Seabolt. Additionally, two of my male colleagues told
me that I "had a target on my back."

13. On May 23, 2019,1 was informed that I was not selected for the role. I was told that Mr. Seabolt decided
to go with another candidate because of the candidate's leadership experience and background. I was also told
that Mr. Seabolt said "this guy seemed like the right fit." I learned soon after that the individual selected was
Mr. Lowe, an external candidate. Internal candidates like me are supposed to have priority over external
candidates.


14. Despite being more qualified, Mr. Lowe was selected as Director of Sales. My educational background,
industry-wide experience, Aetna-specific experience, and management experience surpassed Mr. Lowe's. For
example, while Mr. Seabolt allegedly selected Mr. Lowe because of his leadership experience, Mr. Lowe's
highest position held was a Regional Manager position with his previous employer with no direct reports.
Despite the "Manager" title, Mr. Lowe had no actual supervisory experience. In contrast, I was a Regional
Director over nine(9)states with my previous employer, and had numerous direct reports and substantial
supervisory experience. Mr. Seabolt also commented about his selection of Mr. Lowe that it was "all about
recruitment." However, Mr. Seabolt acknowledged to me previously that I was the best recruiter on the sales
team, and had the most knowledge about the market and the sales agents. I was asked earlier in the year by
Mr. Bucci and Mr. Hayden to recruit agents for other broker managers. These were positions I was denied. I
was asked to do this in addition to my existing role for compensation that equated to less than I was already
making.

15. When I questioned Mr. Seabolt about this position, I was told that I "should just be happy that I have a
job." When I mentioned that he called me selfish for salary requests he had wanted from me. I said that was
insulting and would he have asked it ofa man? His response was dismissive. I also reminded him, he said 1
would be considered for a few different positions where he was listed as the hiring manager and I was not
even notified or given an interview.

16. On May 29, 2019,1 complained again to the Ethics Hotline regarding retaliation by Mr. Seabolt and Mr.
Bucci(who also participated in the interview process). Shortly thereafter, on or about June 3, 2019,1 formally
identified myself as the one making the complaint. I asked that Aetna's legal department contact me. My plan
was to begin a case then. I never heard from them.
17. On August 1, 2019,1 spoke with Cheryl McLeod, Human Resources, regarding my most recent Ethics
Hotline complaint. I was told that Human Resources would be performing an investigation and that it would
follow up with me regarding the results of the investigation.
   Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 7 of 11 PageID# 7




18. Soon after Mr. Lowe being hired in June/July we discussed my desire to become the broker manager for
the Roanoke region. Mr. Lowe stated he had full authority to hire me,even if I lived in Chesterfield because
there would not be any restrictions on travel. It was later in September that Mr. Lowe stated Mr. Seabolt and a
panel would have to conduct the interview and outside candidates would be considered.

19. In August of 2019,1 learned that a Broker Manager role was available in the Roanoke region. On or
around August 29, 2019, before the role was posted, I expressed my interest in the position to Mr. Lowe. Mr.
Lowe responded that he "could not go into specifics," but that the Broker Manager position would not be
posted, and that it was predetermined that my male colleague Joel would be assigned the Roanoke region. I
inquired about Broker Manager opportunities in both the Richmond and Tidewater regions, and was told that
both would go to Joel as well.

20. During this time, Mr. Lowe referred to me as "honey" and "darling," and was condescending toward me.

21. On September 3, 2019, Mr. Lowe announced that he would be posting the Broker Manager role for the
Roanoke region in December 2019 or January 2020. Mr. Lowe commented that the role would be given to
"someone new" outside of Aetna, making clear that even if I applied for the role, I would not be considered.

22. Just prior to filing for leave I attempted to meet/speak with Mr. Lowe about some compliance concerns
over procedures and processes not being followed. He continuously canceled or did not show for those
meetings. I made one additional attempt to meet and he refused to meet. I told him I felt I had no choice but to
speak with Human Resources. Mr. Lowe responded,"you better not because I have complaints about you."

23. 1 am aware that younger, less qualified female external candidates were hired to fill some ofthe Broker
Manager roles. These candidates were not as qualified as I was. One ofthese candidates had no college
degree. Another had no Medicare experience. One was hired as a favor to Mr. Bucci as stated by Mr. Seabolt
and another Director.


24. On September 18, 2019,1 complained again about sex discrimination and retaliation by Mr. Seabolt and
Mr. Lowe. I reported the threatening comment that Mr. Lowe made to me,that I was passed up again for
advancement opportunities in the Broker Manager roles, and that Mr. Lowe was calling me "honey" and
"darling."

25. On September 19, 2019, as a result of the extreme stress and anxiety I was under at work, I physically
collapsed while working. After evaluation by my physician, I was advised to take medical leave until my
condition improved. I was diagnosed by my medical provider with anxiety and depression.

26. While I was out on medical leave, I was forced to make numerous phone calls to my FMLA representative
regarding my leave approval and status. My representative consistently failed to return my calls. The
management of my leave from Aetna did not improve, despite my complaints that my job was being placed at
risk due to the FMLA representative's failure to communicate appropriately with me. I also attempted to view
Aetna's system to complete my annual enrollment for insurance as required by CVS and review my FMLA
and Short-Term Disability claims to see if documentation was needed and/or received but Mr. Lowe
instructed IT to not allow me in the system and report any time I was attempting to get into the system and
how many times I had previously gained access. Mr. Lowe never notified me that he would be cutting off my
access. He never called about my condition or return to work. One time I contacted Mr. Lowe about my return
to work. He responded that I had several weeks and not worry. No need to contact him because STD/FMLA
would contact him. This added to my anxiety for retaliation.
   Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 8 of 11 PageID# 8




27. On January 21, 2020,1 returned to work to discover that I was locked out of the Aetna system. I contacted
the IT help desk(SPOC)who was able to get me access to the system. After gaining access, I contacted Mr.
Lowe to let him know that I had returned and was going through prior emails to get caught up. Mr. Lowe had
an out-of-office email message up, so I called his work voicemail and left a message.

28. At the end ofthe day on January 21,2020, Mr. Lowe returned my call, and was upset and hostile towards
me. Mr. Lowe angerly, told me that I was not allowed to return to work because he had not received any
notice from Human Resources approving my return, despite me never being provided with this information.
Following our call, I contacted Aetna who stated that no retum-to-work notice was needed under company
FMLA policy, and that all I needed to do was return to work.

29. On January 22, 2020, Ms. McLeod called me and said that Mr. Lowe was not aware of the company's
return to work procedures. Ms. McLeod also said that as a result of Mr. Lowe's schedule, Mr. Lowe was
unable to address my return to work until February 3, 2020, at which time he would welcome me back and
call me to give me instructions on my job. Ms. McLeod assured me that this period oftime was job protected,
and would be paid.

30. On January 24, 2020,1 spoke with Ms. McLeod about my Ethics Hotline complaints. I was told that some
of the information that I provided in my first complaint in May 2019 was corroborated, but that all of the
complaints were since closed.

31. Mr. Lowe never contacted me pursuant to Ms. McLeod's instructions. As a result, on February 3, 2020,1
returned to work by attempting to access my computer. My access was again denied, so I contacted the IT
help desk(SPOC). The help desk informed me that an "xt" was placed next to my name, indicating that I was
not an active employee. The help desk also confirmed that my access was being denied by Mr. Lowe. They
went on to say they would assign this incident a ticket to look into the matter, and that Mr. Lowe would be
notified that action is required on his part. I later discovered through HR that on February 3, 2020 Mr. Lowe
called HR for instructions to address my inability to get on the system and return work.

32. Following that conversation, I contacted Human Resources. I was informed that Mr. Lowe had not
released me to return to work and that he would be informed to contact me.


33. In the morning on Februaiy 4, 2020,1 had not received a return call from Mr. Lowe or Human Resources
so I attempted to gain access to the system and was again denied. I then contacted the Ethics Hotline and
Human Resources to seek instruction and to state that I feared I was being retaliated against. I also called Mr.
Lowe twice and left two voicemail messages.


34.1 feared retaliation because the culture on the sales team, as created by Mr. Seabolt and Mr. Lowe, was
negative towards employees with medical conditions requiring leave.

35. In the afternoon on February 4,2020, Mr. Lowe called me and said that I never attempted to return to
work on February 3, 2020, and therefore I would be considered as having voluntarily resigned my
employment with Aetna. I said that I had attempted to return based on the instructions given to me by FMLA
and Human Resources, and that he denied my access. He responded that I was required to call him but that I
did not. He also stated I would receive a letter based on instructions given to him by Human Resources. When
I asked who in Human Resources instructed him, Mr. Lowe said that this call is terminated and hung up on
me.
   Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 9 of 11 PageID# 9




36. February 5,20201 received a letter that only listed Ms. McLeod from Employee Relations, but was solely
written by Mr. Lowe.

37. Ms. McLeod called me February 6, 2020 and stated she knew nothing of Mr. Lowe's call to me or of the
letter.


38. Aetna has failed to meaningfully address my complaints of workplace discrimination and retaliation as,
upon information and belief, no discipline has been levied against Mr. Seabolt or Mr. Lowe. Moreover,
following my legitimate complaints, I was not hired for the positions of Director of Sales and Broker
Manager, despite my qualifications, tenure, and positive performance. Aetna also interfered with my ability to
return to work following medical leave. Despite complying with all instructions, Aetna unlawfully terminated
my employment.

39. Upon information and belief, Aetna discriminated against me on the basis of my sex, retaliated against me
with denying promotions, telling me not make suggestions to corporate suggestion teams on new innovations,
even after corporate awarded me for these ideas, threatening me with disciplinary actions if I reported their
harassment or compliance concerns, they also jeopardized my ability to be compensated for disability, and a
legal return to work via FMLA. Aetna also retaliated against me following my legitimate complaints of
workplace discrimination and retaliation. Aetna also had an obligation to maintain a work environment free
from discrimination and harassment, which it failed to do.

40.1 have been given high performance reviews from Mr. Philip my original director. I discovered later that
Mr. Lowe attempted to change those reviews. I assume to build a case to get rid of me. I have received
numerous awards from Aetna and CVS corporate before and after Mr. Seabolt said I was never to submit
ideas again.

Relief Requested
Because Aetna discriminated, retaliated, and created a hostile work environment against me based on my sex,
violation of Title VII ofthe Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17, The
Family and Medical Leave Act of 1993, as codified, 29 U.S. Code § 2601. Procedure for the Prevention of
Unlawful Employment Practices, as codified, 42 C.F.R. § 1601.12(b). I respectfully request that the Courts
issue a CAUSE finding against Aetna and CVS,and that it assist me in obtaining all relief necessary to
compensate me for the damages caused to me and which the Courts finds necessary to prevent future
violations ofTitle VII, as codified,42 U.S.C. §§ 2000e to 2000e-17.The Family and Medical Leave Act of
1993, as codified, 29 U.S. Code § 2601. Procedure for the Prevention of Unlawful Employment Practices, as
codified, 42 C.F.R. § 1601.12(b).

Respectfully Submitted,




Christine L. Anderson
         Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 10 of 11 PageID# 10


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination




                   (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                   your chargefiled with the Equal Employment Opportunity Commission, or the chargefiled with the
                   relevant state or city human rights division.)

rv.    Exhaustion of Federal Administrative Remedies


        A.          it is my best recollection that 1 filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)


                   03/16/2020

       B.           The Equal Employment Opportunity Commission (check one):
                          □              has not issued a Notice of Right to Sue letter.
                                         issued a Notice of Right to Sue letter, which 1 received on (date)   02/25/2021
                                        (Note: Attach a copy of the Notice ofRight to Sue letterfrom the Equal Employment
                                        Opportunity Commission to this complaint.)

       C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                          □              60 days or more have elapsed.
                          □              less than 60 days have elapsed.
V.      Relief


        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
I am asking for CVS/Aetna to compensate me $85,000 in estimated wage-based damages (comprising
differential pay, back pay, and front pay);
I am asking for CVS/Aetna to compensate me $200,000 in compensatory damages;
I am asking for CVS/Aetna to compensate me all attorneys' fees.
I am asking for a letter from CVS/Aetna with a reference as an employee in good standing to any
future employment verification and represent in my file that I was laid off and I am eligible for rehire.

                                                                                                                           Page 5 of 6
         Case 3:21-cv-00334-DJN Document 1 Filed 05/24/21 Page 11 of 11 PageID# 11


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination




Vl.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
       requirements of Rule 11.



        A.          For Parties Without an Attorney

                    1 agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:        05/16/2021


                    Signature of Plaintiff                    ^
                    Printed Name of Plaintiff                 Christine L. Anderson


       B.           For Attorneys


                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
